Citation Nr: 0716191	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  02-09 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1963 to June 
1985 and from October 1986 to July 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Cleveland, Ohio.

Although the veteran requested a hearing before the Board, he 
failed to attend his hearing scheduled for August 2006.  His 
request for a Board hearing is considered withdrawn.  38 
C.F.R. § 20.704(d) (2006).


FINDING OF FACT

The veteran's bilateral hearing loss is productive of Level I 
hearing acuity in the right ear and no more than Level VI 
hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for 
the veteran's service-connected bilateral hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The duty to notify was met with a July 2004 letter sent to 
the veteran.  This letter explained that in order to 
substantiate a claim for an increased evaluation the evidence 
must document a worsening of the veteran's service-connected 
disability.  It further explained that if the veteran 
provides information about the sources of evidence or 
information pertinent to the claim, to include records from 
other government agencies, employers, or private doctors, 
then VA would make reasonable efforts to obtain the records 
from the sources identified, but that he ultimately is 
responsible for substantiating his claim.  Finally, the July 
2004 letter expressly notified him of the need to submit any 
pertinent evidence in his possession.  The Board observes 
that the veteran was provided notice in a March 2006 letter 
regarding the evidence and information necessary to establish 
an effective date in accordance with Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).  

The Board notes that the July 2004 letter was sent to the 
veteran after the March 2001 rating decision.  However, to 
the extent that the notice was not given prior to the initial 
adjudication of the claim in accordance with Pelegrini II, 
the Board finds that any timing defect was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice provided to the veteran in July 2004 fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and a supplemental statement of the case were 
provided to the veteran in December 2005.  See Pelegrini II, 
supra; Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Dec. 21, 2006) (a (supplemental) statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).

In light of the above, the Board finds that all proper VCAA 
notice has been furnished to the veteran, and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The 
veteran's service medical records, relevant VA treatment 
records, and medical records from Wright-Patterson Air Force 
Base are associated with the claims folder.  The Board notes 
that the veteran was also provided three VA examinations in 
conjunction with his claim for the specific purpose of rating 
his current level of disability.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2006).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

This evaluation is not an initial rating.  Therefore, the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the present level of disability is of primary importance is 
applicable.

The veteran's service-connected bilateral hearing loss has 
been rated by the RO under the provisions of Diagnostic Code 
6100.  See 38 C.F.R. § 4.85 (2006).  In evaluating hearing 
loss, disability ratings are derived by a mechanical 
application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 
(1992).  The ratings schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment in both ears.  
See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2006).  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2006).

Turning to the record, on the audiological evaluation in 
September 2000, pure tone thresholds, in decibels were as 
follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
15
30
60
55
40
LEFT
20
65
80
85
63

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 84 percent in the left ear.  
Entering the average pure tone thresholds and speech 
recognition abilities into Table VI reveals the highest 
numeric designation of hearing impairment for the right ear 
is I and for the left ear is III.  See 38 C.F.R. § 4.85.  
Entering the category designations for each ear into Table 
VII results in a 0 percent disability rating under Diagnostic 
Code 6100.

The veteran also underwent audiological testing in August 
2002.  The VA audiological report for such examination 
reveals pure tone thresholds, in decibels, as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
20
30
60
55
41
LEFT
25
70
85
90
68

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 88 percent in the left ear.  
Entering the average pure tone thresholds and speech 
recognition abilities into Table VI reveals the highest 
numeric designation of hearing impairment for the right ear 
is I and for the left ear is III.  See 38 C.F.R. § 4.85.  
However, the Board notes that the veteran's left ear pure 
tone thresholds meet the criteria of "exceptional hearing 
patterns" under 38 C.F.R. § 4.86(b).  Entering the average 
pure tone thresholds for the veteran's left ear into Table 
VIa results in the numeral V being assigned to the veteran's 
left ear.  Pursuant to 38 C.F.R. § 4.86(b), this numeral is 
elevated to the next level, and thus, the highest numeric 
designation of hearing impairment for the veteran's left ear 
is VI.  Entering the highest category designations for each 
ear into Table VII results in a 0 percent disability rating 
under Diagnostic Code 6100.

The veteran underwent additional audiological testing in 
October 2005.  The VA audiological report for such 
examination reveals pure tone thresholds, in decibels, as 
follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
20
35
65
65
46
LEFT
25
70
85
95
69

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.  
Entering the average pure tone thresholds and speech 
recognition abilities into Table VI reveals the highest 
numeric designation of hearing impairment for the right ear 
is I and for the left ear is II.  See 38 C.F.R. § 4.85.  Once 
again, the veteran's left ear pure tone thresholds meet the 
criteria of "exceptional hearing patterns" under 38 C.F.R. 
§ 4.86(b).  Entering the average pure tone thresholds into 
Table VIa results in the numeral V being assigned to the 
veteran's left ear.  Pursuant to 38 C.F.R. § 4.86(b), this 
numeral is elevated to the next level, and thus, the highest 
numeric designation of hearing impairment for the veteran's 
left ear is VI.  Entering the highest category designations 
for each ear into Table VII once again results in a 0 percent 
disability rating under Diagnostic Code 6100.

The record does not contain any additional audiological 
evaluation results with which to evaluate the veteran's 
current bilateral hearing loss disability.  Rather, the only 
medical evidence of record pertinent to this appeal period 
which refers to the veteran's hearing loss is an October 2002 
VA medical record indicating that the veteran was fitted for 
hearing aids.

The Board acknowledges the veteran's statements that his 
bilateral hearing loss is worse than a 0 percent disability 
rating, and that he is entitled to a compensable rating for 
such hearing loss.  However, in determining the actual degree 
of disability, an objective examination is more probative of 
the degree of the veteran's impairment.  Furthermore, the 
opinions and observations of the veteran alone cannot meet 
the burden imposed by the rating criteria under 38 C.F.R. § 
4.85, Diagnostic Code 6100 with respect to determining the 
severity of his service-connected bilateral hearing loss 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a)(1) and (2) (2006).

The Board has reviewed the veteran's February 2006 written 
statements regarding the potential application of 
extraschedular provisions under 38 C.F.R. § 3.321(b) (2006) 
given the application of 38 C.F.R. § 4.86(b) to his claim.  
However, the Board observes that 38 C.F.R. § 4.86(b) is 
applicable to "exceptional patterns of hearing impairment," 
which is not synonymous with "exceptional cases" under 
38 C.F.R. § 3.321(b).  Rather, extraschedular consideration 
under 38 C.F.R. § 3.321(b) applies when there is a 
determination that the schedular evaluations are found to be 
inadequate and impractical with respect to rating the average 
impairment of earning capacity.  In the present case, the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1).  In this regard, the Board observes that the 
veteran has not asserted that he is totally unemployable 
because of his service-connected bilateral hearing loss, nor 
has he identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  There is also no evidence that he has 
required frequent periods of hospitalization for his 
bilateral hearing loss or evidence of any finding of 
exceptional limitation beyond that contemplated by the 
schedule of ratings.

The Board finds that the severe high frequency sensorineural 
loss experienced by the veteran in his left ear is addressed 
by the provisions of 38 C.F.R. § 4.86(b).  Thus, it is 
unclear how the rating schedule fails to adequately consider 
his disability picture.  The Board will refer a veteran's 
claim for extraschedular consideration only when there is 
evidence of exceptional or unusual circumstances.  In the 
present case, the Board finds that the evaluation currently 
assigned adequately reflects the clinically established 
impairment experienced by the veteran.  As such, referral for 
extraschedular consideration is not warranted.

The Board finds that there is no audiological evidence of 
record to support a compensable rating for the veteran's 
bilateral hearing loss disability.  The preponderance of the 
evidence is against the veteran's claim for a compensable 
rating.  Consequently, the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


